Citation Nr: 1510031	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-01 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected post-tibial tendonitis of the right foot, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for service-connected post-tibial tendonitis of the left foot, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for service-connected patellofemoral syndrome of the left knee, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for bilateral pes planus.

6.  Entitlement to service connection for a bilateral ankle disability, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for bilateral hearing loss.
8.  Entitlement to an initial disability rating in excess of 10 percent for service-connected status-post left inguinal hernia repair with persistent incisional tenderness (scar).

9.  Entitlement to an initial disability rating in excess of 30 percent for service-connected asthma.

10.  Entitlement to an initial disability rating in excess of 20 percent for service-connected lumbosacral strain.

11.  Entitlement to a compensable initial disability rating for service-connected residuals of removal of nodule on lower back.

12.  Entitlement to service connection for lumps in the right and left thighs, claimed as due to an undiagnosed illness.

13.  Entitlement to service connection for lump under the left breast, claimed as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney-at-law.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from September 1998 to February 2005.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated October 2008, October 2009, and May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2014, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

At the October 2014 hearing and subsequent to the hearing, the Veteran, through his attorney, submitted additional evidence directly to the Board.  He also submitted written waivers of local consideration of this evidence; these waivers are contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

The issues of entitlement to service connection for bilateral ankle disability, bilateral pes planus, and an acquired psychiatric disorder to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  On October 7, 2014, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran to withdraw his appeals as to the issues of entitlement to increased disability ratings for service-connected lumbosacral strain, residuals of removal of nodule on lower right back, asthma, status-post left inguinal hernia repair with persistent incisional tenderness (scar), as well as, entitlement to service connection for hearing loss, lumps in the right and left thighs, and lump under left breast.

2.  Post-tibial tendonitis of the right foot is manifested by moderately severe impairment.

3.  Post-tibial tendonitis of the left foot is manifested by moderately severe impairment.

4.  Patellofemoral syndrome of the left knee is manifested by pain and limitation of motion that equates to disability no worse than 115 degrees of flexion and zero degrees of extension, with no findings of instability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issues of entitlement to increased disability ratings for service-connected lumbosacral strain, residuals of removal of nodule on lower right back, asthma, status-post left inguinal hernia repair with persistent incisional tenderness (scar), as well as, entitlement to service connection for hearing loss, lumps in the right and left thighs, and lump under left breast have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for an increased disability rating of 20 percent, but no higher, for post-tibial tendonitis of the right foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code (DC) 5299-5284 (2014).

3.  The criteria for an increased disability rating of 20 percent, but no higher, for post-tibial tendonitis of the left foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, DC 5299-5284 (2014).

4.  The criteria for an evaluation in excess of 10 percent for patellofemoral syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5019, 5257, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in March 2008, December 2008, and August 2014 that provided information as to what evidence was required to substantiate the claims herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  The December 2008 letter informed the Veteran of the evidence necessary to sustain his increased rating claim.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as, post-service reports of VA and private treatment and examinations.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Withdrawn claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  With respect to the issues of entitlement to increased disability ratings for service-connected lumbosacral strain, residuals of removal of nodule on lower right back, asthma, status-post left inguinal hernia repair with persistent incisional tenderness (scar), as well as, entitlement to service connection for hearing loss, lumps in the right and left thighs, and lump under left breast, the Veteran submitted a written request to withdraw his appeals in October 2014, prior to the Board's decision.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to said issues.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

III. Posterior tibial tendonitis of the right and left feet

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014). 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the Veteran's service-connected post-tibial tendonitis of the right and left feet, which are not disabilities specifically listed under VA's rating schedule, have each been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5284.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen); see also (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").  The Board notes that when the particular service-connected disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2014).  Here, the RO has determined that the Veteran's post-tibial tendonitis is most appropriately rated under DC 5284, pertaining to "[f]oot injuries, other."  See VAOPGCPREC 9-98 (August 14, 1998) (noting that DC 5284 is, in essence, a "catch-all" provision intended to cover a variety of foot disabilities).

Under DC 5284, a 10 percent evaluation is assigned for foot injuries resulting in a moderate disability; a 20 percent evaluation is assigned for foot injuries resulting in a moderately severe disability; and a 30 percent evaluation is assigned for foot injuries resulting in a severe disability.  38 C.F.R. § 4.71a, DC 5284 (2014).  The Note following these criteria indicates that disability with actual loss of use of the foot should be rated 40 percent disabling.  Id.

The terms "moderate" and "severe" are not defined by regulation; however, the overall regulatory scheme contemplates a 10 percent rating in cases such as ankylosis in good weight bearing position, or problems so disabling that there is atrophy, disturbed circulation and weakness (10 percent being a minimum rating), or where there is inward bowing of the tendo achillis with pain on manipulation and use, or definite tenderness with dorsiflexion of the great toe and limitation of dorsiflexion of the ankle; a 30 percent rating is contemplated in cases of marked deformity.  See 38 C.F.R. § 4.71a, DCs 5276, 5277, 5278.

By a February 2005 rating decision, the RO granted service connection for the post-tibial tendonitis, effective February 5, 2005.

In February 2008, the Veteran filed a claim for increase.  The Veteran was afforded a VA examination in April 2008, at which time he reported constant pain in his feet, which travels up the backs of his legs.  He described the pain as "burning, aching, sharp, and cramping."  He rated the severity of the pain as 10/10.  The Veteran reported that pain is elicited with physical activity, as well as, without any stimuli.  The pain is relieved with rest and medication.  The Veteran is able to function with medication.  At rest, the Veteran experiences pain, weakness, stiffness, and fatigue in his feet.  He has no swelling.  The Veteran stated that "while standing or walking, he has pain, weakness, stiffness, and fatigue" in his feet.  He has not required hospitalization as a result of his foot symptomatology.  Upon physical examination, the examiner noted that the Veteran's posture and gait were within normal limits.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  The Veteran does not require an assistive device as a result of his foot symptomatology.  The examiner noted that the Veteran's feet were tender upon examination.  However, his feet did not "reveal painful motion, edema, disturbed circulation, weakness, and atrophy of the musculature."  The examiner noted that there was active motion in the metatarsophalangeal joint.  The examiner identified a slight degree of vagus in both feet, which can be corrected by manipulation.  Additionally, in both feet, "there is deformity of inward rotation of the superior portion of the os calcis and deformity of medial tilting of the upper border of the talus."  The examiner further noted forefoot/midfoot malalignment of a slight degree, which can be corrected by manipulation.  The examiner noted there was moderate tenderness in the bilateral feet.  The examiner reported that the Veteran has limitations with standing and walking.  He is only able to stand five to ten minutes and only able to walk a quarter of a mile.  He requires shoe inserts, but no other orthotics.  Aside from the noted functional limitations, the examiner determined that the post-tibial tendonitis of the right and left feet had no effect on the Veteran's daily activity.

VA treatment records dated in July 2009, October 2009, and April 2012 document the Veteran's complaints of foot pain.

The Veteran was afforded another VA examination in September 2013 at which time the examiner noted that he had hallux valgus in addition to his post-tibial tendonitis with pronated feet.  However, the examiner reported the hallux valgus was asymptomatic.  There was no evidence of metatarsalgia, hammer toes, or malunion/nonunion of the tarsal or metatarsal bones.  The Veteran reported that his post-tibial tendonitis has gotten worse.  He stated that his feet only feel better with self-medication.  He reported that any activity greatly affects his feet including sitting.  If he sits for more than a few minutes, he will experience excruciating foot pain when he gets up.  The Veteran reported that his pain is a 15/10.  The Veteran also reported that he was issued a handicapped parking sticker due to his service-connected disabilities.

Upon physical examination, the examiner noted that the Veteran did not exhibit weakness in the right or left feet.  Rather, he "has pain on the medial aspect of each ankle posterior to the medial malleolus, greater with dorsiflexion."  The examiner noted that the Veteran does not rely on any assistive devices for locomotion.

As noted above, the Veteran's post-tibial tendonitis of the right and left feet has been rated under DC 5284, which provides for ratings based on the overall severity of the disability.  In this regard, the Board notes that words such as "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  Overall, the Board finds that the Veteran's left and right foot symptomatology more nearly approximates that of moderately severe disability.  In coming to this conclusion, the Board finds extremely probative the fact that the Veteran experiences constant, severe foot pain, which is not alleviated upon sitting.  Further, the evidence demonstrates not only the Veteran's post-tibial tendonitis resulted in decreased functional abilities, such as the ability to stand and/or walk for prolonged periods.  Given this evidence and in consideration of the fact that the DC used to rate the Veteran's disability fails to set forth any specific rating criteria, the Board finds that when reasonable doubt is resolved in favor of the Veteran, his disability picture was more severe than moderately severe such that 20 percent disability ratings, but no higher, are warranted for the entire appeal period.  See 38 C.F.R. § 4.7.

The Board finds that a rating greater than 20 percent is not warranted because the Veteran's post-tibial tendonitis has not caused him to rely on assistive devices for locomotion, has not required medical intervention aside from shoe insoles, and has not been found to result in significant functional impairment by the either of the VA examiners.  Moreover, the evidence fails to suggest that the Veteran's disability is analogous to actual loss of use of the foot, as it is clear that the Veteran's feet are functional.  See 38 C.F.R. § 4.71a, DC 5284, Note.

The Board has also considered other potentially relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board notes that the September 2013 VA examiner diagnosed the Veteran with bilateral hallux valgus.  However, Diagnostic Code 5280 [hallux valgus], allows only for a 10 percent disability rating and, as such, would not avail the Veteran.
The Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes, such as that governing flatfoot, weak foot, metatarsalgia (Morton's disease), unilateral hallux rigidus, hammertoe, and malunion or nonunion of the tarsal or metatarsal bones.  However, the Board finds that the criteria for separate or higher ratings for the service-connected post-tibial tendonitis have not been met.  See 38 C.F.R. § 4.71a, DCs 5276, 5277, 5279, 5280, 5281, 5282, and 5283.  In this regard, the evidence of record simply does not show the Veteran to have such problems.  Indeed, none of the VA examinations of record showed any evidence of flat foot, weak foot, metatarsalgia, unilateral hallux rigidus, or hammertoe.  Additionally, malunion or nonunion of the tarsal and metatarsal bones was not demonstrated in any of the x-rays of record.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, increased evaluations for the Veteran's service-connected post-tibial tendonitis of the right and left feet are not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are consistent with the 20 percent ratings, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's feet is contemplated in his current disability evaluations under DC 5284.  The Veteran's complaints do not, when viewed in conjunction with the other evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant a higher evaluation.  In fact, as discussed above, the evidence indicates that the Veteran does not have any limitation of motion or weakness.  Moreover, pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell, 25 Vet. App. at 32.

In arriving at this decision, the Board has considered the lay evidence of record, to include the Veteran's reports during VA examinations and his personal testimony, in deciding this case.  The Veteran is competent to report as to the symptoms he experiences, such as pain, and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds that such lay evidence is outweighed by the objective examinations and testing provided by medical professionals with training and expertise. 
Accordingly, the Board finds that 20 percent disability ratings, but no higher, are warranted throughout the appeal period as to the post-tibial tendonitis of the right and left feet.  38 U.S.C.A. § 5107(b) (West 2014).

IV. Patellofemoral syndrome of the left knee

Historically, the Veteran was service connected for patellofemoral syndrome of the left knee, effective from February 5, 2005.  He now asserts that his left knee disability is worse than is contemplated by the currently assigned disability rating.  See, e.g., the October 2014 Board hearing transcript.

The Veteran's left knee disability has been rated as 10 percent disabling under Diagnostic Code 5099-5019 [bursitis].  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen); see also (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").  The Board notes that when the particular service-connected disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2014).

This diagnostic code provides that bursitis should be rated on limitation of motion of the affected parts, as arthritis, degenerative.

Degenerative arthritis is rated on the basis of limitation of motion of the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, DC 5003.  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2014).

Under DC 5260, limitation of flexion of the leg provides a non-compensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.

Under DC 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.

Under DCs 5260 and 5261, a veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.  Normal range of motion for the knee is defined as follows:  flexion to 140 degrees and extension to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2014).

In VAOPGCPREC 23-97, the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257, and that evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 62604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate finding must be based on additional disability.  In VAOPGCPREC 9-98 (1998), the VA General Counsel further explained that, when a veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under DC 5260 or DC 5261.

DC 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.

As indicated above, the Veteran is currently assigned a 10 percent evaluation as to his service-connected patellofemoral syndrome of the left knee.  Thus, to warrant a higher evaluation, the Veteran would have to be found to have limitation of flexion to 30 degrees, or limitation of extension to 10 degrees, or another impairment of the knee, such as recurrent subluxation or lateral instability, such that he would be entitled to a separate rating.

Here, the Veteran filed an increased rating claim in February 2008.  VA treatment records dated in March 2007 documented the Veteran's complaint of "bad knees.

The Veteran was afforded a VA examination in April 2008 as to his left knee disability.  At that time, he reported weakness, stiffness, giving way, lack of endurance, and fatigability in his knee.  He did not endorse swelling, heat, redness, locking, or dislocation.  He reported constant, localized pain at 8/10.  The Veteran indicated that this pain was elicited by physical activity and stress, and was relieved by rest and Motrin.  He is able to function with medication.  Upon physical examination, the Veteran's left knee exhibited no edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  The examiner reported that there was tenderness and crepitus in the left knee.  There was no locking pain or genu recurvatum.  There was no rotary instability, and the collateral and cruciate ligaments were intact.  All stability tests were within normal limits.  The range of motion of the left knee was 135 degrees of flexion with pain at 130 degrees, and zero degrees of extension with pain at 10 degrees.  The examiner noted, "[t]he joint function is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use."  The Veteran's posture and gait were within normal limits.  The examiner concluded that effects of the condition on the Veteran's daily activity were none.

VA treatment records dated in July 2009 documented the Veteran's report of knee pain.  In October 2009, the Veteran reported that his left knee "feels different" and that he experiences a "grindy pain."  X-ray of the left knee revealed mild medial compartment narrowing within the knee joint.

The Veteran was afforded another VA examination in September 2013 at which time he reported that his left knee pops and locks, and gives out on him when he is walking.  He endorsed flare-ups of left knee symptomatology.  Specifically, he stated that these flare-ups make it difficult for him to sit on the floor with his children and thus have affected his ability to do activities with his children.  The examiner indicated that the Veteran does not have arthritis.  His left knee disability alone does not impact his ability to work.  The examiner noted that the Veteran reports pain, weakness, fatigability, and incoordination.  There is also additional limitation of function of the knee joint during flare-up or repeated use over time.  The examiner noted that the degree of range of motion loss during pain on use or flare-ups is approximately five degrees in flexion.  The Veteran endorsed frequent episodes of joint locking, joint pain, and joint effusion.  Upon physical examination, there was no tenderness to palpation, no objective instability, and no recurrent patellar subluxation/dislocation.  The range of motion of the left knee was 115 degrees of flexion and zero degrees of extension.  The examiner determined that there was no additional limitation in range of motion following repetitive use.  The examiner noted that there was pain upon movement.

As described above, in order to warrant an increased, 20 percent evaluation, the evidence must show the presence of x-ray evidence of involvement of two or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes.  See 38 C.F.R. § 4.71a, DC 5003 or at least moderate impairment of the Veterans' knees to include recurrent subluxation and/or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  An increased evaluation would additionally be warranted upon a showing of limitation of flexion to 30 degrees or of extension to 15 degrees.  38 C.F.R. § 4.71a, DCs 5260, 5261.
Accordingly, with respect to the range of motion studies performed throughout the appeal period, the Veteran exhibited flexion of 115 degrees.  This far exceeds limitation to 30 degrees required for the assignment of a 20 percent rating under DC 5260.  Thus, an increased disability rating cannot be assigned based on DC 5260.

Under DC 5261, a 10 percent evaluation is warranted for limitation of knee extension to 10 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  Critically, the VA examination and treatment records consistently demonstrate full extension of the right knee, with no significant impairment noted.  The convincing evidence does not demonstrate left knee extension measurements meeting or approximating the criteria for a compensable disability rating pursuant DC 5261.  

Moreover, Board notes that the Veteran complained of giving way and instability due to his left knee disability.  However, there is no objective evidence of either recurrent subluxation or lateral instability to warrant a separate compensable rating under DC 5257.  Instability and subluxation were not shown in any of the VA examinations conducted during the appeal period.  In addition, there are no objective findings of instability or subluxation documented in the VA treatment records.  The Veteran also complained of frequent episodes of joint locking, pain and effusion, but no meniscal dislocation or tear was noted and a higher rating under DC 5258 is not warranted.

The Board further notes that there is no evidence, nor does the Veteran so contend, of incapacitating episodes due to his left knee disability.  Additionally, the medical evidence does not reflect that the Veteran's subjective reports of knee pain caused functional loss sufficient to warrant a higher disability rating.  See 38 C.F.R. § 4.40; DeLuca, supra.  The Veteran's subjective complaints of pain are adequately addressed by the 10 percent rating currently assigned.  Critically, the April 2008 VA examiner documented the Veteran's complaints of left knee pain at 130 degrees of flexion and 10 degrees of extension; however, he was able to achieve full extension to 135 degrees and full extension to zero degrees, despite pain on movement.  Moreover, the September 2013 VA examiner documented extension of the left knee to 115 degrees and extension to zero degrees.  He further opined that, 

during pain on use and flare-ups, the degree of range of motion lost is approximately 5 degrees in flexion.  Thus, the pain and flare-ups do not appear to be productive of disability warranting an increased rating.  The Board further notes that the Veteran's range of motion was not additionally affected by repetition, weakness, fatigability, or incoordination.  See the VA examination reports dated April 2008 and September 2013.  The Board therefore finds that the assignment of additional disability based on DeLuca factors is not warranted.

In arriving at this decision, the Board has considered the lay evidence of record, to include the Veteran's reports during VA examinations and his personal testimony, in deciding this case.  The Veteran is competent to report as to the symptoms he experiences, such as pain, and their history.  Layno, supra; Buchanan, supra.  However, the Board finds that such lay evidence is outweighed by the objective examinations and testing provided by medical professionals with training and expertise.

Accordingly, for the reasons expressed above, the Board finds that the Veteran's left knee disability is appropriately assigned a 10 percent disability rating under the applicable criteria.  38 C.F.R. § 4.71a, DC 5019.  An increased evaluation in excess of 10 percent for patellofemoral syndrome of the left knee is not warranted.

V. Additional considerations

Additionally, the Board finds that the Veteran's post-tibial tendonitis of the feet and the patellofemoral syndrome of the left knee do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria specifically address the Veteran's post-tibial tendonitis and patellofemoral syndrome symptomatology.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned disability ratings are appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because his post-tibial tendonitis and patellofemoral syndrome symptoms are contemplated by the rating schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by these service-connected disabilities that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Although the Veteran has submitted evidence as to his post-tibial tendonitis and patellofemoral syndrome symptomatology, and made assertions of entitlement to higher ratings, he has not submitted evidence of unemployability, or claimed to be unemployable, solely as a result of these service-connected disabilities.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to these service-connected disabilities has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

The appeals as to the issues of entitlement to increased disability ratings for service-connected lumbosacral strain, residuals of removal of nodule on lower right back, asthma, status-post left inguinal hernia repair with persistent incisional tenderness (scar), as well as, entitlement to service connection for hearing loss, lumps in the right and left thighs, and lump under left breast are dismissed.

Entitlement to a disability rating of 20 percent, but no higher, for post-tibial tendonitis of the right foot is allowed, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating of 20 percent, but no higher, for post-tibial tendonitis of the left foot is allowed, subject to the laws and regulations governing the payment of monetary benefits.

An evaluation in excess of 10 percent for patellofemoral syndrome of the left knee is denied.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining issues on appeal--entitlement to service connection for bilateral ankle pain, bilateral pes planus, and an acquired psychiatric disorder to include PTSD--must be remanded for further development.

With respect to the Veteran's claim of entitlement to service connection for bilateral ankle pain, he asserts that he suffers from bilateral ankle pain, which is due to an undiagnosed illness.  See the Board hearing transcript dated October 2014.
Because it is undisputed that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established on an alternative presumptive basis under 38 C.F.R. § 3.317.  Under this regulation, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  See 38 U.S.C.A. § 1117(a)(1)(A) (West 2014); 38 C.F.R. § 3.317(a) (2014).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.

Service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychologic signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).  The undiagnosed illness must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  See 38 C.F.R. § 3.317(a)(1)(i) (2014).  A chronic disability for purposes of 38 U.S.C.A. § 1117 is one that has existed for 6 months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for 'direct service connection,' there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5) (2014); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

In this particular case, however, the Veteran's claimed ankle pain has potentially been attributed to a known (rather than unknown) clinical diagnosis.  The Veteran is currently service-connected for post-tibial tendonitis for each foot.  However, he maintains that his ankle pain has not been directly attributed to his service-connected disability; rather, he argues that this pain is potentially due to an undiagnosed illness.  Critically, there remain questions of whether the Veteran currently has diagnosed ankle pain due to his post-tibial tendonitis (or some other diagnosed ankle disability), or if the pain that the Veteran reports is a symptom of an undiagnosed illness.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  A VA examination is therefore necessary to determine the nature and etiology of this claimed disability.

With respect to the bilateral pes planus, the Veteran asserts that he incurred pes planus during his military service.  Specifically, he contends that his arches fell as a result of his active duty service.  See, e.g., the VA examination report dated September 2013.  Critically, however, the Veteran's June 1997 enlistment examination documented a diagnosis of mild asymptomatic pes planus.  Given the notation of pes planus at the Veteran's enlistment examination, the presumption of soundness does not operate as to this claim.  Consequently, the relevant inquiry is whether the Veteran's bilateral pes planus was aggravated, rather than incurred in, active service.

There is currently no medical opinion of record that addresses the issue of aggravation.  As such, this case presents certain medical questions which cannot be answered by the Board.  See Colvin, supra.  The questions include whether the Veteran's bilateral pes planus was aggravated by his military service.  This issue must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

As to the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD, the Veteran asserts that he suffers from a psychiatric disorder that was incurred in his active military service.  Notably, the Veteran's June 1997 enlistment examination documented a prior psychiatric hospitalization for major depression and conduct disorder.  Private treatment records obtained as a condition of the Veteran's enlistment indicated that he was hospitalized from November 1993 to January 1994 for severe depression, and was diagnosed with major depression, single episode, and conduct disorder, undifferentiated type, in remission.  No current psychiatric disorder was documented at the time of the Veteran's military enlistment.

With respect to in-service stressors, the Veteran has reported that he knew of a national guardsman run over by a fork lift and was aware of another incident in which a soldier was killed loading cargo.  In support of these contentions, the Veteran, through his attorney, recently submitted information from the Department of Army dated December 2014 verifying a forklift accident occurring at Camp Spearhead, Kuwait, in September 2003.  To this end, the Board notes that the Veteran served in Kuwait from April 2003 to February 2004.  Notably, in the Veteran's February 2004 Post-Deployment Health Assessment, he reported that he saw only wounded, killed, or dead enemy soldiers, not coalition soldiers.

After his February 2005 military discharge, the Veteran worked for a government defense contractor in Iraq.  He reported experiencing rocket and mortar attacks at that time.  He additionally reported that he had his first anxiety attack while in Southwest Asia with the defense contractor.  See the October 2014 Board hearing transcript, pg. 14.

The Veteran was afforded a VA examination in December 2004 at which time he reported that he was physically and sexually abused by his older brother when he was younger.  At that time, the VA examiner determined that the Veteran's psychiatric symptoms did not meet the diagnostic criteria for PTSD.  VA treatment records dated in April 2007, June 2007, and March 2008 diagnoses of PTSD and depressive disorder.  An October 2009 VA treatment record noted a current diagnosis of MDD with a history of diagnosis of PTSD "from his time as a Department of Defense contractor in Iraq."  The Veteran was afforded another VA psychological examination in November 2013 at which time the examiner determined that the Veteran still did not meet the diagnostic criteria for PTSD; rather, the examiner diagnosed him with depressive disorder, not otherwise specified (NOS).  The examiner did not address the etiology of the diagnosed depressive disorder.

In support of his claim, the Veteran submitted a September 2014 letter from Ms. M.D., a licensed mental health counselor, who indicated that the Veteran is currently diagnosed with PTSD and MDD.  In a September 2014, Ms. D.P., another licensed mental health counselor, noted the Veteran's history of depression, anxiety, and PTSD.

Thus, the claim presents certain medical questions, which cannot be answered by the Board; these questions must be addressed by an appropriately qualified physician.  Upon remand, the Veteran should therefore be afforded a VA examination to address the outstanding questions of diagnosis and nexus pertaining to the pending psychiatric disorder claim.

Additionally, review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records since July 2014.  All such available documents should be associated with the claims file.

2. Thereafter, schedule the Veteran for an examination with an examiner of appropriate expertise to determine the nature and etiology of any disability manifested by pain of the bilateral ankles.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.

The examiner should identify and describe in detail any objective evidence of the Veteran's claimed ankle pain, and opine as to whether any identified findings are attributable to known clinical diagnoses, to include post-tibial tendonitis of the right and left feet.  The examiner should also render an opinion as to whether it is at least as likely as not that any identified ankle disability is related to service.  If there are symptoms or complaints that are objectively demonstrated which are not attributable to a known diagnosis, the examiner should so state, and explain whether there is an undiagnosed disability or a qualifying chronic disability as the result of service.

A report of the examiner and medical opinion should be associated with the claims file.  The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner(s) is unable to provide an opinion as to a question posed, he/she should state the reasons therefore.

3. VBA should also arrange for a physician to review the Veteran's VA claims file including a copy of this remand and to provide an opinion, with supporting rationale, as to whether pre-existing bilateral pes planus was not aggravated by service, beyond the natural progression of the disorder.  If an interview with the Veteran and/or diagnostic testing is deemed to be appropriate by the reviewer, such should be scheduled.

A report of the examiner and medical opinion should be associated with the claims file.  The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner(s) is unable to provide an opinion as to a question posed, he/she should state the reasons therefore.

4. Thereafter, arrange for the Veteran to be scheduled for a VA psychiatric examination to determine the existence, nature, and etiology of any current psychiatric disorder to include PTSD and depressive disorder, NOS.  The claims file must be made available to the examiner for review.  After examination and review of the claims file, the examiner should address the following:

(a)  If the examiner diagnoses the Veteran with PTSD, the examiner should indicate whether it is at least as likely as not that the Veteran's currently diagnosed PTSD is due to the claimed in-service stressors.

(b)  The VA examiner should provide an opinion as to whether the pre-existing depressive disorder clearly did not undergo a worsening during service.  For psychiatric disability other than PTSD and depressive disorder, the examiner should provide an opinion as to whether it had its onset during military service or is otherwise related to active duty.

In answering these questions, the examiner should address the Veteran's reports regarding his psychiatric symptoms before, during, and after his military service.

A report of the examiner and medical opinion should be associated with the claims file.  The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner(s) is unable to provide an opinion as to a question posed, he/she should state the reasons therefore.

5. Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 




must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


